Citation Nr: 1546604	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  07-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 5, 2006 for the grant of service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972 and from June 1974 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA). 

In an August 2014 rating decision the RO granted service connection for bilateral pes planus effective June 5, 2006.  In a brief dated in January 2015, the Veteran's representative expressed disagreement with the effective date assigned.  According to a February 2015 decision, the Board accepted the January 2015 brief as a timely notice of disagreement with the effective date of June 5, 2006 for the grant of service connection for bilateral pes planus, and remanded the issue in order for a Statement of the Case to be sent to the Veteran.  The Board also granted an initial 10 percent rating for right knee scar prior to December 30, 2008 in the February 2015 decision.

In January 2015, the Veteran's representative also raised the following issues: clear and unmistakable error (CUE) with the February 2012 rating decision that assigned an effective date of August 28, 2008 for service connection for gastroesophageal reflux disease and an effective date of August 28, 2008 for service connection for major depressive disorder with posttraumatic stress disorder; service connection for diabetes, cardiovascular disease and lung disease to include as secondary to a service-connected disability; and a claim to reopen service connection for hypertension.  These issues were previously referred to the Agency of Original Jurisdiction (AOJ), and have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board noted that the issue of CUE with regard to an October 1978 rating decision that denied the original claim for VA compensation for bilateral pes planus had been raised by the Veteran's representative in January 2015 but that the issue had not been adjudicated.  It was referred to the AOJ for adjudication.  With regard to the claim for an earlier effective date for the grant of service connection for bilateral pes planus, the Veteran has argued that the proper effective date for the grant is the date of the original claim.  The Veteran alleges that the 1978 rating panel did not have the service treatment records listed in VBMS with a receipt date of August 8, 2007.  The Veteran has also argued that the AOJ committed CUE in the October 1978 rating decision which denied service connection for bilateral pes planus.  Specifically, the Veteran argues that there was CUE in the 1978 denial regarding the application of the presumption of soundness.  See January 2015 and October 2015 appellate brief.  While the May 2015 statement of the case had considered the earlier effective date claim, requests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the AOJ before the Board can attain jurisdiction over the request.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).  As such, the Board must remand the claim regarding CUE in the October 1978 RO decision to the AOJ for consideration in the first instance.  The Board also notes that, if the CUE claim is denied, the AOJ must afford the appellant the opportunity to perfect an appeal as to such matter.

A favorable determination in the appellant's claim of CUE could, potentially, render the claim for an earlier effective date for the grant of service connection for bilateral pes planus moot.  As AOJ adjudication of the CUE claim in the first instance is warranted, Board consideration of the claim for an earlier effective date, at this juncture, would be premature; hence, this matter must be remanded, as well.  Thus, the CUE claim is inextricably intertwined with the claim for an earlier effective date and must be adjudicated by the AOJ prior to the Board's adjudication of the claim for an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following actions:


1.  After accomplishing any appropriate notification and or development action with respect to the claim of CUE, adjudicate the claim of CUE in the October 1978 RO decision that denied the original claim for VA compensation for bilateral pes planus in light of all pertinent evidence and legal authority.  Provide the Veteran with proper notice of the decision.  If the claim is denied, the Veteran must be notified of the denial of the claim and advised of his appellate rights.

2.  Then, after completing the above actions, and any additional notification and/or development deemed warranted, readjudicate the claim of entitlement to an effective date earlier than June 5, 2006 for the grant of service connection for bilateral pes planus, if the claim has not been rendered moot.

3.  If the claim for an earlier effective date remains denied, furnish to the Veteran and her representative  an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and afford the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



